Title: Proclamation on Threshing Grain, 20 December 1777
From: Washington, George
To: 



[Valley Forge, 20 December 1777]

By virtue of the power and direction to me especially given, I hereby enjoin and require all persons residing within Seventy miles of my Head Quarters to thresh one half of their grain by the first day of February and the other half by the first day of March next ensuing, on pain in case of failure of having All that shall remain in Sheaves, after the periods abovementioned, seized by the Commissaries & Quarter Masters of the Army and paid for as Straw. Given under my Hand at Head Quarters near the Valley forge in  County, this 20th day of Decemb. Anno Dom. 1777.

Go: Washington

